Citation Nr: 0811082	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  04-28 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for arthritis of the 
bilateral hands and fingers.

3.  Entitlement to service connection for arthritis of the 
bilateral wrists.

4.  Entitlement to service connection for arthritis of the 
bilateral knees.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1977 to June 
1992 including in the Persian Gulf from October 1990 to March 
1991.

This case was brought to the Board of Veterans Appeals (the 
Board) from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, TX, in March 2004.

Service connection is in effect for right shoulder bursitis, 
rated a 10 percent disabling; bilateral defective hearing, 
rated as 10 percent disabling; tinnitus, rated as 10 percent 
disabling; residuals of left ankle sprain, rated as 10 
percent disabling; and allergic rhinitis, vertiligo of the 
back, and sebaceous cyst of the left ear, each evaluated as 
noncompensably disabling.

The veteran and his spouse provided testimony before the 
undersigned Acting Veterans Law Judge via videoconferencing 
in December 2006; a transcript is of record. 

In March 2007, the case was remanded for development as 
specified therein.

Issues ## 2, 3 and 4 on the front page are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.



FINDING OF FACT

The competent and probative evidence preponderates in favor 
of a finding that the veteran developed chronic migraine 
headaches in and as a result of service.


CONCLUSION OF LAW

Migraine headaches were incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 1153(West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2007).

 

REASONS AND BASES FOR FINDING AND CONCLUSION
Migraine Headaches
I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).  In view of the grant 
herein on issue #1, there is no need for further discussion 
of notice or development except as handled in the remand 
segment of this decision.

II.  Pertinent Law and Regulations

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for certain neurological 
disorders, including migraine headaches, may be established 
based upon a legal presumption by showing that the disability 
was manifested to a compensable degree within one year after 
the date of separation from service.  38 U.S.C.A. §§ 1131, 
1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b). Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  The 
amended regulation requires that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue pre-existed entry into service, and that the disability 
was not aggravated by service, before the presumption of 
soundness on entrance into active service may be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

In general, congenital or developmental defects (as opposed 
to those disabilities for which there may or may not be 
"predisposition", ill-defined genetical and/or so-called 
heredical tendencies, e.g., diabetes mellitus, etc.), as such 
are not diseases or injuries within the meaning of the 
applicable legislation and are not subject to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9.   See Winn v. Brown, 
8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 
(Fed. Cir. 1997), and cases cited therein.  See also 
VAOPGCPREC 82- 90.  However, the VA General Counsel has 
further noted that if, during service, superimposed disease 
or injury occurs, service connection may be warranted for the 
resultant disability.  See also Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 
292 (1991)..

However, even assuming that the veteran may manifest some 
sort of hereditary disease [as suggested by a recent VA 
physician with regard to migraines], an hereditary disease 
need not always rebut the presumption of soundness.  Rather, 
diseases of hereditary origin may be considered to have been 
incurred in service if their symptomatology did not manifest 
itself until after entry on duty.  The mere genetic or other 
familial predisposition to develop the symptoms, even if the 
individual is almost certain to develop the condition at some 
time in his or her lifetime, does not constitute having the 
disease.  Only when the symptomatology and/or the pathology 
exist can he or she be said to have developed the disease.  
At what point the individual starts to manifest the symptoms 
of, or have pathological changes associated with the disease 
is a factual, not a legal issue.  And even when an hereditary 
disease has manifested some symptoms prior to entry on duty 
[and in this instance, there is no suggestion by the VA 
physician that this was the case], it may be found to have 
been aggravated during service if it progresses during 
service at a greater rate than normally expected according to 
accepted medical authority. VA VAOPGCPREC 67-90 (July 18, 
1990), published at 55 Fed. Reg. 43,253 (1990); see also 
VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 
45,711 (1990).

To clarify further, in the case of diseases that are 
congenital, developmental, or familial in origin, VA may find 
that the disease, by its very nature, preexisted the 
veteran's military service.  VAOPGCPREC 82-90 (1990).  Then 
the question becomes whether the manifestations of the 
disease in service constitute "aggravation" of the condition. 
Id.  However, a disease of hereditary origin can be incurred 
in service.  "They can be considered to be incurred in 
service if their symptomatology did not manifest itself until 
after entry on duty."  VAOPGCPREC 67-90 (1990). "The mere 
genetic or other familial predisposition to develop the 
symptoms, even if the individual is almost certain to develop 
the condition at some time in his or her lifetime, does not 
constitute having the disease." Id.  "Only when 
symptomatology and/or pathology, in the sense of an active 
disease process, not just a mere predisposition to develop a 
disease, which process may or may not precede symptomatology 
exist can he or she be said to have developed the disease." 
Id.

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  In each of 
the following instances, pertinent evidence will be 
delineated and all of the entire evidence of record has been 
reviewed.  However, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).






III. Factual Background and Analysis

The veteran's service records show no sign of headaches prior 
to service.  On his separation examination, he reported 
having had frequent/severe headaches.

Post-service medical records show that immediately after 
separation from service, including on a VA examination and 
then on VA outpatient reports, the veteran complained of 
serious headaches, primarily right-sided in nature.  

Since then, he has been repeatedly diagnosed as having 
migraine headaches.

A recent VA examiner noted that the veteran reported that he 
started having serious headaches in service about 6 months 
after he returned from the Persian Gulf in 1991.  Symptoms 
included disorientation and shivering with nausea and 
pressure on the back of the neck.  Some headaches seemed to 
be triggered by some smells.  He said he had reported it to 
the military physician but it was felt, at the time, to be 
probably due to the food they were eating.  He reported the 
ongoing problem to the VA physician who examined him in 1992, 
after service, and the diagnosis was made of migraine 
headaches.  The headaches had become progressively worse.  
There was some improvement with the use of migraine 
medications.  Symptoms included nausea, head pressure, 
photophobia, and phonophobia.  Sometimes the symptoms were 
instigated by smells or other environmental triggers.  The 
headaches might awaken him at night but once they had 
started, going into a darkened room helped.  He and his 
spouse also controlled the home environment as best they 
could.

The VA examiner at the time of the 2007 evaluation went into 
considerable general treatise-oriented discussion of the 
familial or heretical nature of migraines and various genetic 
possibilities.  However, it was also noted that the veteran 
had them in and right after service.  The examiner felt that 
he "would have had them anyway" due to the genetic 
component.

Statements, both in writing and via testimony, have been 
submitted by the veteran and his family and friends to the 
effect that he did not have migraines prior to service, 
developed them during or shortly after his stint in the 
Persian Gulf, and has had them increasingly since service.  
The Board finds these to be entirely credible.

In assessing the veteran's claim with regard to migraine 
headaches, the Board notes that there is no evidence of any 
kind, either subjective or objective, of any pre-service 
migraines or during the initial many years of service.  
Neither did the veteran have complaints of migraines until 
the final several months of his multiple-year military 
service.  Sometime during his Persian Gulf service, and 
since, he has had headaches which often had seeming 
environmental stimuli.  These have continued and progressed 
since then and have been diagnosed as migraines.  

Regardless of whatever vague propensity the veteran may or 
may not have had for developing migraines, under prevailing 
VA regulations, this is entirely irrelevant.  Moreover, it is 
rendered moot by the fact that they were not demonstrated 
until close to the end of his service, clearly increased in 
severity since their inception, and have continued since then 
on a chronic basis.  

Although the evidence is not unequivocal, a reasonable doubt 
is raised which must be resolved in his favor.  Service 
connection is warranted for migraine headaches as being the 
result of military service.


ORDER

Service connection for migraine headaches is granted.








REMAND

Multiple Joint Arthritis

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a) (2007)), and 
secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service- connected disorder).  Allen v. Brown, 7 Vet. App. 
439 (1995).  A recent amendment essentially codifies Allen by 
adding language that requires that a baseline level of 
severity of the nonservice-connected disease or injury must 
be established by medical evidence created before the onset 
of aggravation.  In this case, the veteran already has 
service connection for a right shoulder and left ankle 
disability which may or may not have had impact on other 
orthopedic complaints.

As clearly delineated in the earlier Board remand, the 
veteran had a long period of service during which time his 
limited service records show recurrent episodes of joint 
injury including of various fingers, his hand, left wrist, 
etc.; and findings suggestive of residual damage including 
arthritis.

Since service, available clinical findings have shown 
repeated diagnoses of arthritis in various joints.

The veteran complains of pain and stiffness in numerous 
joints.

Pursuant to the Board's remand, a VA examination was 
undertaken in 2007 for the purpose of obtaining an opinion as 
to the nature of the veteran's current disability in various 
joints.  The VA examiner opined in a variety of ways.  First, 
he opined that the veteran had "no" (or "not found") 
arthritis in the fingers, hands, bilateral wrists but found 
mild osteoarthritis in both knees which he felt was less 
likely than not due to his service.  X-rays showed a possible 
avulsion fracture at the end of the styloid process of the 
left ulna, which was consistent with an in-service injury; 
but no conclusions were reached in that regard.   

A private physician has recently submitted a statement to the 
effect that the veteran was being treated for inflammatory 
arthritis possible related to his Gulf War service.  The 
veteran had complaints in both knees, his hands and various 
finger joints, and wrists.  

VA clinical findings in 2007 showed arthritis and residuals 
of an old wrist fracture.

The veteran had annotated the findings of the recent VA 
examiner's report.  There seems to be some merit to some of 
his comments.  And certainly there remain a number of 
questions as to the source of the veteran's joint symptoms.

Both VA and private examiners have recommended various 
laboratory tests which would seem to reflect the possibility 
of a serological component to the arthritic symptoms.  
However, it has not been shown that these are positive and 
rheumatoid arthritis had not been confirmed or diagnosed.

In any event, there remains the issue of whether the veteran 
does or does not manifest arthritis and to what it is 
attributable.  And in deference to his long service, which 
included some joint trauma, and the off and on history of 
diagnoses of arthritis, the Board finds that additional 
evaluation might be helpful.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

Up to date private and VA clinical records 
for his joint symptoms should be acquired 
and added to the file.  

And if the veteran had additional evidence 
which might be available with regard to 
his various joint disabilities and 
arthritis from the time of his active 
service until present, he should submit 
it, and VA should assist as feasible.  

2.  The veteran should be scheduled for a 
VA orthopedic evaluation by an examiner 
who has not previously evaluated him, to 
determine the nature and etiology of all 
current joint problems.  

Specifically, after review of the evidence 
of record, the examiner should opine as to 
the following (in the context of what is 
at least as likely as not): 

    (a) What is the correct diagnosis(es) 
of all current joint disabilities and when 
were they first demonstrated and by what;

    (b) To what are each of these 
disabilities attributable; 
    
    (c) Are they in any way attributable to 
anything of service origin, including in-
service trauma;

    (d) is it at least as likely as not 
that any other joint problems were 
attributable to the right shoulder or left 
ankle problems already service connected, 
and by what is that determinable?
    
    (e)  The Board notes that "at least as 
likely as not" does not mean merely with 
the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as it 
is to find against it.

3.  The case should then be reviewed, and 
if the decision remains unsatisfactory, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative should be given a 
reasonable opportunity to respond.  

The case should then be returned to the 
Board for final appellate consideration.  
The veteran need do nothing further until 
so notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


